 

 

Exhibit 10.2

 



TERMINATION AND ASSIGNMENT AGREEMENT

 

This Termination AND ASSIGNMENT Agreement(the “Termination Agreement”) is dated
January 31, 2018, but made effective as of January 1, 2018 (the “Effective
Date”), among CRANE CREEK SURGICAL PARTNERS, LLC, a Florida corporation (the
“Center”) and BCS-MANAGEMENT, LLC, an Ohio limited liability company (“BCS”).
The Center and BCS shall be referred to herein as the “Parties”, and each, a
“Party”.

 

WHEREAS, the Parties have entered into that certain Amended and Restated
Management Services Agreement dated as of September 1, 2013(the “Management
Agreement”);

 

WHEREAS, upon execution of this Agreement, BCS shall assign the Management
Agreement to CCSC Holdings, Inc., a Florida corporation (“CCSC”); and

 

WHEREAS, the Parties hereto desire to terminate and assign the Agreement on the
terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1.                   Termination of the Management Agreement. Subject to the
terms and conditions of this Termination Agreement, the Management Agreement is
hereby terminated as of the date first written above (the “Termination Date”).
From and after the Termination Date, the Management Agreement will be of no
further force or effect with respect to the Parties, and the rights and
obligations of each of the Parties there under shall terminate subject to the
terms set forth herein; provided, however, that until March 31, 2018 (the
“Transition Period”), BCS shall provide the Center business office, financial,
accounting and other related services necessary to assist in the transition of
the operation of the Center to new management (the “Transition Services”). As
consideration for providing the Transition Services, the Center shall reimburse
BCS for all reasonable expenses incurred in connection with the performance of
the Transition Services or as otherwise may be pre-approved in writing by the
Center. Invoices for reimbursable expenses shall be submitted to the CEO or CFO
of First Choice Healthcare Solutions, Inc. (“FCHS”) for approval, together with
all supporting documentation reasonably required by FCHS on behalf of the
Center, and the Center shall pay such invoices within thirty (30) days following
such approval. BCS shall maintain books and records supporting all reimbursable
expenses incurred in connection with performance of the Transition Services for
a period of four (4) years hereafter. The Center shall have access during BCS’s
regular business hours to such books and records of BCS as required to verify
any and all reimbursable costs. Notwithstanding anything to the contrary
contained in this Section 1, BCS shall cooperate with FCHS and execute such
instruments or documents, supply such invoices or information and take such
other actions as may reasonably be requested from time to time by FCHS in order
for FCHS to carry out its obligations under the rules and regulations of the
Securities Exchange Act of 1934, including but not limited to the timely filing
of the Form 10-K and preparing audited financials.

 



 

 

 

2.                   Termination Payment. As material consideration for the
covenants, agreements, and undertakings of the Parties under this Termination
Agreement, the Center shall pay BCS an amount equal to One Hundred Seventy-Five
Thousand Dollars ($175,000.00) (the “Termination Payment”), payable on or before
January 31, 2018, or such other date as the Parties may mutually agree. The
Parties hereby agree and acknowledge that, in addition to the foregoing, the
Termination Payment represents all management fees due and owing to BCS under
the Agreement, and the Center shall have no other obligations there under to
BCS, unless otherwise set forth herein. In addition, BCS hereby agrees to
prepare and file all documents necessary to terminate the arbitration proceeding
Claim No. 4246 against the Center.

 

3.                   Assignment and Assumption. BCS hereby assigns, grants,
conveys and transfers to CCSC all of BCS’s right, title and interest in and to
the Management Agreement. CCSC hereby accepts such assignment and assumes all of
BCS’s duties and obligations (as more fully described on Exhibit A attached
hereto) under the Management Agreement and agrees to pay, perform and discharge,
as and when due, all of the obligations of BCS under the Management Agreement
accruing on and after the Effective Date. In connection with the foregoing,
during the Transition Period, BCS shall provide any and all information,
documents, records, access to accounts or such other information as may be
reasonably necessary or helpful to allow CCSC to successfully perform its
obligations under the Management Agreement. By execution of this Termination
Agreement, the Center consents to the assignment and assumption of the
Management Agreement as set forth in this Section 3.

 

4.                   Mutual Release.

 

(a)                 In consideration of the covenants, agreements and
undertakings of the Parties under this Termination Agreement, each Party, on
behalf of itself and its respective present and former parents, subsidiaries,
affiliates, officers, directors, shareholders, members, successors and assigns
(collectively, “Releasors”) hereby releases, waives and forever discharges the
other Party and its respective present and former, direct and indirect, parents,
subsidiaries, affiliates, employees, officers, directors, shareholders, members,
agents, representatives, permitted successors and permitted assigns
(collectively, “Releasees”) of and from any and all actions, causes of action,
suits, losses, liabilities, rights, debts, dues, sums of money, accounts,
reckonings, obligations, costs, expenses, liens, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, extents, executions, claims, and demands, of
every kind and nature whatsoever, whether now known or unknown, foreseen or
unforeseen, matured or unmatured, suspected or unsuspected, in law, admiralty or
equity (collectively, “Claims”), which any of such Releasors ever had, now have,
or hereafter can, shall, or may have against any of such Releasees for, upon, or
by reason of any matter, cause, or thing whatsoever from the beginning of time
through the date of this Termination Agreement arising out of or relating to the
Management Agreement, except for (i) any Claims relating to rights and
obligations preserved by, created by or otherwise arising out of this
Termination Agreement and (ii) any Claims made by third parties against any of
the Parties.

 



 

 

 

(b)                 Each Party, on behalf of itself and each of its respective
Releasors, understands that it may later discover Claims or facts that may be
different than, or in addition to, those that it or any other Releasor now knows
or believes to exist regarding the subject matter of the release contained in
this Section 4, and which, if known at the time of signing this Termination
Agreement, may have materially affected this Termination Agreement and such
Party’s decision to enter into it and grant the release contained in this
Section 4. Nevertheless, the Releasors intend to fully, finally and forever
settle and release all Claims that now exist, may exist or previously existed,
as set forth in the release contained in this Section 4, whether known or
unknown, foreseen or unforeseen, or suspected or unsuspected, and the release
given herein is and will remain in effect as a complete release, notwithstanding
the discovery or existence of such additional or different facts. The Releasors
hereby waive any right or Claim that might arise as a result of such different
or additional Claims or facts.

 

5.                   Restrictive Covenants.

 

(a)                 Non-Solicitation/Non-Interference. In consideration of the
Termination Payment received by BCS, during the period beginning on the
Effective Date and ending after the expiration of the two (2) consecutive year
period thereafter, BCS will not directly or indirectly, for himself/itself or
for any other person, corporation, firm or entity (each, a “Person”), either as
a principal, shareholder, member, agent, manager, employee, contractor, owner,
partner, director, officer or in any other capacity, engage in any of the
following activities, without regard to geographic location:

 

(i)                   Request, advise, or encourage any customer of the Center
(or any successor in interest) to terminate or curtail its relationship with the
Center, or requesting or advising any Person to refrain from becoming a customer
or supplier of the Center; or

 

(ii)                 Request, advise, or encourage any employee, agent,
representative or independent contractor of the Center (or any successor in
interest) to terminate his, her, or its relationship with the Center, or request
or advise any Person to refrain from becoming an employee, agent, representative
or independent contractor of the Center, or otherwise pursuing, employing or
retaining (as an employee, an independent contractor or otherwise) any employee,
agent, representative or independent contractor of the Center without the
written permission of the Center.

 

(b)                 Non-Disparagement. Each of the Parties, on behalf of itself
and its respective Releasors, agree not to disparage or make negative statements
(or induce or encourage others to disparage or make negative statements) about
the other Party, including, without limitation, disparaging any of such parties
in connection with disclosing the facts or circumstances surrounding this
Termination Agreement. For the purposes of this subparagraph, the term
“disparage” means any comments or statements which would adversely affect in any
manner: (i) the conduct of the other Party or its respective Releaser’s
businesses; or (ii) the business reputation or relationships of the other Party
or its respective Releaser’s and/or any of their past or present officers,
directors, owners, agents, employees, successors and assigns.

 



 

 

 

6.                   Representations and Warranties. Each Party hereby
represents and warrants to the other Party that:

 

(a)                 It has the full right, power, corporate power and authority
to enter into this Termination Agreement and to perform its obligations
hereunder.This Termination Agreement has been executed and delivered by such
Party and (assuming due authorization, execution, and delivery by the other
Party hereto) constitutes the legal, valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms.

 

(b)                 It (i) knows of no Claims against the other Party relating
to or arising out of the Agreement that are not covered by the release contained
in Section 4 and (ii) has neither assigned nor transferred any of the Claims
released herein to any person or entity and no person or entity has subrogated
to or has any interest or rights in any Claims.

 

7.                   Miscellaneous.

 

(a)                 The Parties hereby agree and acknowledge that pursuant to
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), FCHS, as
the parent company to CCSC, may be required to (a) issue a press release
disclosing the material terms of the transactions contemplated hereby by 9:30
a.m. (New York City time) on the trading day immediately following the date
hereof, and (b) file a Current Report on Form 8-K, including this Termination
Agreement as an exhibit thereto, with the SEC within the time required by the
Exchange Act.

 

(b)                 All notices, requests, consents, claims, demands, waivers,
summons and other legal process, and other similar types of communications
hereunder (each, a “Notice”) must be in writing and addressed to the relevant
Party at the address set forth on the first page of this Termination Agreement
(or to such other address that may be designated by the receiving Party from
time to time in accordance with this Section 7(a)). All Notices must be
delivered by personal delivery, nationally recognized overnight courier (with
all fees pre-paid), or certified or registered mail (in each case, return
receipt requested, postage prepaid).

 

(c)                 This Termination Agreement and all related documents, and
all matters arising out of or relating to this Agreement, whether sounding in
contract, tort, or statute are governed by, and construed in accordance with,
the laws of the State of Florida, without giving effect to the conflict of laws
provisions thereof to the extent such principles or rules would require or
permit the application of the laws of any jurisdiction other than those of the
State of Florida.

 

(d)                 This Termination Agreement and each of the terms and
provisions hereof may only be amended, modified, waived or supplemented by an
agreement in writing signed by each Party.

 

(e)                 Neither Party may assign, transfer or delegate any or all of
its rights or obligations under this Termination Agreement without the prior
written consent of the other party, which consent shall not be unreasonably
withheld or delayed; provided, however, that either Party may assign this
Termination Agreement to an affiliate, a successor-in-interest by consolidation,
merger or operation of law or to a purchaser of all or substantially all of the
Party’s assets. This Termination Agreement will inure to the benefit of and be
binding upon each of the Parties and each of their respective permitted
successors and permitted assigns.

 



 

 

 

(f)                  This Termination Agreement may be executed in counterparts,
each of which is deemed an original, but all of which constitutes one and the
same agreement. Delivery of an executed counterpart of this Termination
Agreement electronically or by facsimile shall be effective as delivery of an
original executed counterpart of this Termination Agreement.

 

(g)                 Each of the Parties shall, and shall cause its respective
affiliates to, from time to time at the request, furnish the other Party such
further information or assurances, execute and deliver such additional
documents, instruments and conveyances, and take such other actions and do such
other things, as may be reasonably necessary or appropriate in the opinion of
counsel to the requesting party to carry out the provisions of this Termination
Agreement and give effect to the transactions contemplated hereby and thereby.

 

(h)                 This Termination Agreement constitutes the sole and entire
agreement between the Parties with respect to the subject matter contained
herein and supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter.

 

SIGNATURE PAGE FOLLOWS

 



 

 

 

IN WITNESS WHEREOF, the Parties have executed this Termination and Assignment
Agreement as of the date first written above.

  

CRANE CREEK SURGICAL PARTNERS, LLC   By: /s/ Chris Romandetti   Name: Chris
Romandetti Title: Manager   BCS-MANAGEMENT, LLC   By: /s/ Daniel R. Tasset  
Name: Daniel R. Tasset Title: Chairman   With respect solely to Section 3:  
CCSC HOLDINGS, INC.   By: /s/ Chris Romandetti   Name: Chris Romandetti Title:
Manager



 

 

 



 

